                   Case 19-11626-KG           Doc 984       Filed 02/12/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                            Chapter 11

PES HOLDINGS, LLC, et al., 1                                      Case No. 19-11626 (KG)

                                   Debtors.                       Jointly Administered

                                                                  Re: Docket No. 959


          ICBC STANDARD BANK PLC’S RESERVATION OF RIGHTS
    REGARDING CONFIRMATION OF THE DEBTORS’ THIRD AMENDED PLAN

                   ICBC Standard Bank, Plc (“ICBCS”) submits this reservation of rights (this

“Reservation”) regarding confirmation of the Third Amended Joint Chapter 11 Plan of PES

Holdings, LLC and Its Debtor Affiliates [Docket No. 959] (as amended, modified or supplemented,

the “Plan”) and respectfully states as follows:

                   Over the course of the past few weeks, ICBCS has negotiated with the Debtors, the

Term Loan Lenders, and certain other parties in interest regarding ICBCS’s treatment under the

Plan, and the terms of important related documents, including the Debtors’ proposed Liquidating

Trust Agreement.

                   To facilitate the consensual resolution of these issues, ICBCS requested, and the

Debtors agreed, to extend the deadline for ICBCS to object to confirmation of the Plan until today’s

confirmation hearing. ICBCS also agreed that the Debtors could represent to the Court that ICBCS

was supportive of the Plan, and would vote in favor of the Plan, provided that the Plan and related




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: PES Holdings, LLC (8157); North Yard GP, LLC (5458); North Yard Logistics, L.P. (5952); PES
Administrative Services, LLC (3022); PES Energy Inc. (0661); PES Intermediate, LLC (0074); PES Ultimate
Holdings, LLC (6061); and Philadelphia Energy Solutions Refining and Marketing LLC (9574). The Debtors’ service
address is: 1735 Market Street, Philadelphia, Pennsylvania 19103.


RLF1 22897675v.5
                   Case 19-11626-KG        Doc 984       Filed 02/12/20    Page 2 of 3




documents were consistent with comments ICBCS provided to the Debtors on Sunday night that

ICBCS understood to have been agreed upon.

                   While ICBCS has not yet seen the current Plan that the Debtors intend to put before

this Court for the purposes of today’s confirmation hearing, ICBCS understands that the Debtors

intend to pursue a Plan that may materially alter ICBCS’s treatment, and may be subject to

ICBCS’s objection. In addition, while ICBCS has made significant progress on the terms of the

Liquidating Trust Agreement, and may have resolved any issues relating thereto, ICBCS is still

waiting for confirmation from the Term Loan Lenders and the Debtors that key terms have been

agreed upon.

                   ICBCS continues to negotiate in good faith to resolve its objections to the Plan, and

to consider alternative Plan proposals that are being discussed. Nevertheless, ICBCS reserves all

of its rights pending continuing negotiations, including its right to supplement this Reservation

and/or object to confirmation of the Plan at the confirmation hearing on any and all grounds in the

event that such efforts are ultimately unsuccessful.




                                                     2
RLF1 22897675V.5
RLF1 22897675v.5
                   Case 19-11626-KG   Doc 984   Filed 02/12/20   Page 3 of 3




  Dated: February 12, 2020
         Wilmington, Delaware                    /s/ Brendan J. Schlauch
                                                Mark D. Collins (No. 2981)
                                                Daniel J. DeFranceschi (No. 2732)
                                                Zachary I. Shapiro (No. 5103)
                                                Brendan J. Schlauch (No. 6115)
                                                RICHARDS, LAYTON & FINGER, P.A.
                                                One Rodney Square
                                                920 North King Street
                                                Wilmington, DE 19801
                                                Telephone: (302) 651-7700
                                                Facsimile: (302) 651-7701

                                                - and -

                                                Ray C. Schrock, P.C.
                                                Kelly DiBlasi
                                                David N. Griffiths
                                                Bryan R. Podzius
                                                WEIL, GOTSHAL & MANGES LLP
                                                767 Fifth Avenue
                                                New York, NY 10153
                                                Telephone: (212) 310-8000
                                                Facsimile: (212) 310-8007

                                                - and -

                                                Richard I. Werder, Jr.
                                                Jane Byrne
                                                Deborah Newman
                                                Andrew Soler
                                                Zachary Russell
                                                QUINN EMANUEL URQUHART &
                                                SULLIVAN, LLP
                                                51 Madison Avenue, 22nd Floor
                                                New York, NY 10010
                                                Telephone: (212) 849-7000
                                                Facsimile: (212) 849-7100

                                                Counsel for ICBC Standard Bank Plc




                                            3
RLF1 22897675V.5
RLF1 22897675v.5
